Title: General Orders, 5 January 1783
From: Washington, George
To: 


                        
                            
                            Head Quarters Newburgh Sunday Jany 5th 1783
                            Parole Torrington
                            Countersigns Virginia Weymouth
                        
                        For the day tomorrow Lieutt Colonel Maxwell, Major Fisk.
                        For duty tomorrow the first Newyork regiment.
                        The Quarter Master General request that the officers who are entitled to keep horses will as soon as may be
                            settle their forage accounts up to the 31st ult. inclusive.
                        A Return shewing the number of women and children that would have drawn rations in the several corps under
                            the late regulation, shewing at the same time the number of extra Rations daily drawn on the corps agreably to the present
                            regulation to be given in at the Orderly office on tuesday next. the form will be given by the Adjutant General.
                    